Citation Nr: 0931464	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for depressive 
disorder, rated as 30 percent disabling from December 8, 
2006, through November 5, 2008, and as 70 percent disabling 
since November 6, 2008.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for depressive disorder, secondary to service-connected 
prostate cancer, effective December 8, 2006.  The Board 
remanded the claim for additional development in September 
2008.  

A December 2008 rating decision increased the rating for 
depressive disorder, from 30 to 70 percent disabling, 
effective November 6, 2008.  However, as this grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The Board notes that upon having the rating for depressive 
disorder increased from 30 to 70 percent disabling in 
November 2008, the Veteran appears to have an inferred claim 
for a total disability rating for compensation based on 
individual unemployability.  The Board refers that matter to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  For the period from December 8, 2006, through November 5, 
2008, the Veteran's depressive disorder was productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as:  
depressed mood, anxiety, and chronic sleep impairment.  

2.  For the period since November 6, 2008, the Veteran's 
depressive disorder has been productive of occupational and 
social impairment, with deficiencies in most areas, due to 
such symptoms as:  suicidal ideation, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent 
disabling for a depressive disorder have not been met for the 
period from December 8, 2006, through November 6, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9434 (2008).  

2.  The criteria for a rating in excess of 70 percent 
disabling for a depressive disorder have not been met since 
November 6, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 9434 (major depressive disorder), a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational or social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9434 (2008).    

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).     

1.  From December 8, 2006, through November 5, 2008 

The Veteran's depressive disorder has been rated as 30 
percent disabling for the period from December 8, 2006, 
through November 5, 2008.  

Post-service VA medical records dated from December 2006 to 
August 2007 show that the Veteran received intermittent 
treatment for depressive disorder, not otherwise specified.  
He suffered from symptoms such as depression, anxiety, low 
self-esteem, poor motivation, poor interest in daily life 
activities, intolerance of people and noises, frustration, 
insomnia, nightmares, restlessness, irritability, and 
feelings of hopelessness and worthlessness.  There was no 
evidence of perceptual abnormalities or suicidal or homicidal 
ideation.  He was assigned Global Assessment of Functioning 
(GAF) scores of 50, 56, and 60.  

The various VA treatment visits throughout the period from 
December 8, 2006, through November 5, 2008, assigned GAF 
scores of 50, 56, and 60.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Under DSM-
IV, GAF scores of 56 and 60 indicate moderate symptoms (flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or 
co-workers).  A GAF score of 50 indicates serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (no friends, unable to 
keep a job).  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995).  

Based upon the above findings, the Board finds that for this 
period the Veteran's disability more nearly approximated the 
criteria for a 30 percent disability rating.  The evidence 
tends to show that the Veteran's depressive disorder during 
this period was productive of moderate social impairment.  
His treating physicians  reported that he did not have 
symptoms such as homicidal or suicidal ideation.  There is no 
evidence of speech that was intermittently illogical, 
obscure, or irrelevant.  Assessments of his condition show 
that he had some irritability, anxiety, frustration, and 
depression, but do not demonstrate that he had near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
Impairment of abstract thinking or memory is not shown, and 
the Veteran had no perceptual abnormalities.  Thus, the 
findings do not support the conclusion that the Veteran had 
severely impaired impulse control or spatial disorientation.  
While his symptoms were noted to interfere in his ability to 
relate to others, the Board finds that social difficulty 
alone is not sufficient to warrant an increased rating of 50 
percent for his depressive disorder where the overall 
symptomatology otherwise more nearly approximates the 
criteria for a 30 percent rating.  Accordingly, the Board 
finds that a rating in excess of 30 percent for this period 
is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's depressive disorder does not warrant an 
increased rating under DC 9434 for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

2.  From November 6, 2008, to Present 

The Veteran's depressive disorder has been rated as 70 
percent disabling since November 6, 2008.  

On VA examination in November 2008, the Veteran reported 
having a psychiatric admission for 72 days in 1978 due to 
delirium related to alcohol abuse.  He complained of 
currently suffering from sleep difficulties with frequent 
awakenings due to frequent urination and severely intense 
nightmares about his military service, sexual problem, or 
job.  He stated that he had moderate anxiety which manifested 
itself mostly at night but sometimes during the day as a 
desperation and desire to eat.  He complained of moderate 
irritability with anger outbursts about 4 to 5 times a week, 
daily low self-esteem of a severe intensity, and suicidal 
ideation twice a week of a moderate severity.  Examination 
revealed the Veteran to have a clean and casually dressed 
appearance.  He had mild to moderate psychomotor retardation.  
His speech was hesitant and pressured, but he had a 
cooperative and attentive attitude.  His affect was 
appropriate, and his mood was described as being good.  He 
was oriented to all spheres, had intact attention, and had 
normal judgment and behavior.  His thought process was 
unremarkable, but he did have some ideas of reference.  He 
had no delusions or hallucinations and partially understood 
that he had a problem.  There was no evidence of 
obsessive/ritualistic behavior, panic attacks, or homicidal 
thoughts.  He had good impulse control.  His remote and 
recent memory were normal, but he had moderately impaired 
immediate memory.  The Veteran was unemployed due to his 
urinary incontinence.  He stated that if he involuntarily 
urinated on himself, he would not react well because of his 
nerves.  

The examiner diagnosed the Veteran with depressive disorder, 
not otherwise specified, and assigned a GAF score of 55.  She 
opined that the Veteran suffered from depression and anxiety 
with irritability, anger outbursts, and sleep difficulties, 
which prevented him from keeping a specific schedule or 
completing a normal day of work at a gainful job.  She also 
noted that he had frequent arguments with his wife and had 
low self-esteem as well as a pessimistic view of himself, his 
environment, and the future.  She concluded that his current 
condition was a recurrence of his psychiatric episode in the 
1970s where it appeared that he had suffered from major 
depressive disorder with psychotic features versus a mood 
disorder, depressive type, and a psychotic episode.  She 
asserted that he had moderate to severe occupational 
impairment with frequent episodes of irritability with anger 
outbursts.  She stated that he felt "mocked" by others due 
to his urinary incontinence and that he had low self-esteem 
related to his medical symptoms, including his impotence.    

There are no treatment records post-dating the November 2008 
VA examination.

The November 2008 VA examination assigned a GAF score of 55.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 
60 Fed. Reg. 43186 (1995).  

Under DSM-IV, a GAF score of 55 indicates moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or 
co-workers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).  

The Board finds that the VA examination shows that the 
Veteran's depressive disorder symptoms increased as compared 
to the prior period under review, such that his symptoms are 
now severe in nature.  However, there is no evidence showing 
that the Veteran has grossly impaired thought processes or 
communication or spatial disorientation.  The Veteran's 
symptoms do not appear to have increased to such an extent 
that he is totally disabled by his depressive disorder.  
Accordingly, the Board finds that his symptoms related to 
depressive disorder have not worsened to the extent that a 
rating higher than 70 percent is warranted.

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 70 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of total occupational or social 
impairment.  The VA examiner has reported that he does not 
have symptoms such as grossly impaired thought processes or 
communication.  Rather, the Veteran's speech and thought 
processes are noted to be normal.  Assessments of his 
condition have not shown that he has grossly inappropriate 
behavior or is an actively persistent danger of hurting 
himself or others.  The findings do not support the 
conclusion that the Veteran has memory loss for names of 
close relatives or his own name, spatial disorientation, or 
intermittent inability to perform daily living activities.  
While his symptoms have been noted to interfere in his 
ability to relate to others and maintain a normal day at 
work, these factors alone are not sufficient to warrant an 
increased rating of 100 percent for his depressive disorder.  
As such, the Board finds that a rating in excess of 70 
percent is not warranted.  While the VA examiner found that 
the Veteran's symptoms interfered in his ability to maintain 
a normal day at a gainful job, the Board notes that an 
inferred claim based on individual unemployability has been 
referred to the RO for appropriate action.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's depressive disorder does not warrant a rating 
in excess of 70 percent for the period under consideration.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Finally, the Veteran's claim for increased initial rating for 
his psychiatric disorder arises from his disagreement with 
the initial ratings assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records, and afforded 
him a VA examination with respect to the claim in November 
2008.  The Board concludes that there are no additional 
pertinent treatment records outstanding.  In addition, the 
Veteran was offered the opportunity to testify before the 
Board but he declined that offer.  The Board finds these 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

A rating in excess of 30 percent from December 8, 2006, 
through November 5, 2008, for depressive disorder is denied.  

A rating in excess of 70 percent since November 6, 2008, for 
depressive disorder is denied.  




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


